Citation Nr: 1716321	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-27 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center


THE ISSUE

Entitlement to eligibility for educational benefits under the Veterans Retraining Assistance Program (VRAP).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The appellant served on active duty in the United States Navy from June 1981 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in June 2012 by the Atlanta Education Center of the Department of Veterans Affairs (VA).

In October 2013, the appellant appointed a private attorney as his representative before VA.  In October 2015, the private attorney withdrew his representation of the appellant, and the appellant has not appointed another representative.  Therefore, he is currently not represented.

In March 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.

A motion to advance this appeal on the Board's docket has been raised.  See March 2017 submission and June 2014 letter from Dr. M. R.  With respect to the current appeal only, the undersigned is granting the motion and advancing the appeal on the docket based upon serious illness.  38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The appellant's discharge from his last period of service from December 1984 to December 1987 was under other than honorable conditions, based on a pattern of misconduct.

2.  Actions that led to the appellant's under other than honorable conditions discharge from service, including alcohol rehabilitation failure, misconduct due to a pattern of misconduct, commission of a serious offense, and civil conviction, constitute willful and persistent misconduct.

3.  The appellant was not insane during his service.


CONCLUSION OF LAW

The appellant's discharge from his last period of service was under dishonorable conditions, rendering him ineligible for participation in VRAP.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that VA has adequately complied with any duty to assist the appellant in attempting to substantiate his claim.  The claims file includes statements in support of the appellant's claim and his military personnel records.  There is no indication of outstanding relevant records pertinent to the claim.  

Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

VRAP Eligibility/Character of Discharge 

The appellant seeks to establish eligibility for educational benefits under the Veterans Retraining Assistance Program (VRAP), Public Law 112-56.  The VRAP  is a component of the VOW to Hire Heroes Act of 2011, which offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  

To participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12 unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  See 38 C.F.R. § 3.12(b). 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

The circumstances of statutory bars as defined by 38 C.F.R. § 3.12(c) do not apply. The Appellant in this case has been denied benefits for discharge due to willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d). 

Under 38 C.F.R. § 3.12(d), a discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge, (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (generally includes conviction of a felony); (4) willful and persistent misconduct. This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

As noted above, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

A DD Form 214 and personnel records show that the appellant entered active duty service in June 1981.  Before completing this period of service, he re-enlisted in December 1984 for an additional four years.  His character of discharge for his period of service from June 1981 from December 1984 was deemed honorable, but his character of discharge from his last period of service from December 1984 to December 1987 was deemed under "other than honorable conditions" based on Misconduct-Pattern of Misconduct.

After considering all of the evidence, including the appellant's assertions, the Board finds that the appellant's character of discharge for his last period of service from December 1984 to December 1987 was under dishonorable conditions for VA purposes.  Specifically, his discharge in December 1987 was due to willful and persistent misconduct that was not based upon minor offenses.  Thus, it is considered to have been under dishonorable conditions.  38 C.F.R. § 3.12(d)(4). 

Military personnel records show that in December 1986, the appellant was cited by civil authorities for driving under the influence of alcohol (DUI).  As a result of this incident, he was enrolled in an alcohol and drug abuse prevention and control program that same month.  In January 1987, he was convicted by civil authorities of DUI.  He was sentenced to attend a certified and approved basic alcohol and drug course.  The Veteran was counseled and warned that further misconduct could result in Administrative Discharge Board action.  In April 1987, the appellant was convicted by special court-martial of wrongful use, with the intent to deceive, a certain instrument purporting to be an identification card and conspiracy to commit an offense under the Uniform Code of Military Justice.  The appellant was sentenced to 45 days confinement and hard labor, forfeitures of pay, and a reduction in pay grade.  Subsequently, the appellant was disenrolled from the alcohol prevention program and recommended for inpatient treatment at a local VA hospital.  A July 1987 medical report indicated that the appellant's prognosis for rehabilitation was marginal if he did not attend an inpatient treatment program.  In August 1987, the Veteran was terminated from his level II drug/alcohol program after he refused to receive counseling.  It was recommended that he be separated from active duty due to nonamenability to treatment.  In September 1987, the appellant received nonjudicial punishment (NJP) for absence from his appointed place of duty.

In September 1987, the appellant was notified of pending administrative separation action by reason of alcohol rehabilitation failure, misconduct due to a pattern of misconduct, commission of a serious offense, and civil conviction.  The appellant elected to consult with legal counsel and subsequently requested an Administrative Discharge Board (ADB).  That same month, the ADB unanimously found that the appellant had committed alcohol rehabilitation failure along with misconduct, and recommended discharge under other than honorable conditions.  The appellant's commanding officer concurred with the ADB and forwarded his case to the discharge authority for review.  In November 1987, the discharge authority directed an under other than honorable discharge by reason of misconduct due to a pattern of misconduct.  The appellant was so discharged in December 1987.

At his March 2017 hearing, the appellant testified that his infractions were caused by compelling circumstances.  The Board disagrees.  The Board finds that the appellant's offenses of alcohol rehabilitation failure, misconduct due to a pattern of misconduct, commission of a serious offense, and civil conviction, occurring over a period of ten months, constitute persistent and willful misconduct.  Moreover, these offenses, when considered together, cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  In this regard, the discharge was not due to a single offense, and such offenses are a type that would interfere with the appellant's duties.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995), (holding that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense.").  

The Board notes that in May 2006, the appellant petitioned the Navy to have the characterization or narrative reason of his discharge changed.  That same month, the Board for Correction of Naval Records denied the appellant's application, finding that the evidence he submitted was insufficient to establish the existence of probable material error or injustice.  In July 2013, the appellant again petitioned the Navy to have the characterization or narrative reason of his discharge changed.  That same month, the Board for correction of Naval Records again denied the appellant's application, finding that the appellant had not submitted any new and material evidence in support of his application and reconsideration was not appropriate at that time.

As noted above, a discharge from service under one of the conditions specified in 38 C.F.R. § 3.12 bars the payment of benefits unless it is found that the person was insane at the time of committing the offense(s) leading to the discharge.  38 C.F.R. § 3.12(b).  VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The insanity need not be causally related to the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

Here, the Board acknowledges that the appellant has alleged that he was insane due to alcoholism and drug addiction at the time that he committed the offenses.  However, he has not offered any probative evidence in support of this assertion and the evidence of record does not support his assertion.

Finally, the Board acknowledges that the appellant had one previous period of honorable service from June 1981 to December 1984.  However, as noted above, eligibility into VRAP requires  that a candidate's last discharge from active duty be under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  The Board is constrained to follow the law and lacks authority to grant VRAP benefits on an equitable basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41   (1998); Harvey v. Brown, 6 Vet. 416, 425 (1992).  There is simply no legal entitlement to VRAP benefits  if a claimant was last discharged from the Armed Forces under conditions deemed to be dishonorable.  

For these reasons, the character of service for the appellant's last period of service from December 1984 to December 1987 is under dishonorable conditions for VA purposes, and is a bar to receipt of VRAP educational benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354; see also Public Law 112-56.



ORDER

The character of the appellant's last discharge from service disqualifies him from participation in the Veterans Retraining Assistance Program (VRAP).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


